          Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 1 of 19




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


     BCS SOFTWARE, LLC,

                Plaintiff                                 Case No. 6:20-cv-00709


                v.                                        JURY TRIAL DEMANDED


     HP INC.,

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff BCS Software, LLC (“Plaintiff” or “BCS”) hereby asserts the following

 claims for patent infringement against HP, Inc. (“Defendant” or “HP”), and alleges, on

 information and belief, as follows:

                                        THE PARTIES

1.      BCS Software, LLC is a limited liability company organized and existing under

the laws of the Texas with its principal place of business in Austin, Texas.

2.      On information and belief, Defendant HP, Inc. is a company organized and

existing under the laws of Delaware, with a principal place of business at 1501 Page Mill

Road, Palo Alto, CA 94304.

3.      On information and belief, HP formally registered to do business in the state of Texas under

Texas SOS file Number 0012093906 in May 1998, and, since at least as early as 2016, HP has had

an established place of business in this judicial district with a physical office at 3800 Quick Hill

Rd #100, Austin, TX 78728.
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 2 of 19




                             JURISDICTION AND VENUE

4.     This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

5.     Defendant has committed acts of infringement in this judicial district.

6.     On information and belief, Defendant has a regular and established place of

business in this judicial district at 3800 Quick Hill Rd #100, Austin, TX 78728.

7.     On information and belief, the Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in the

state of Texas, has conducted business in the state of Texas, and/or has engaged in

continuous and systematic activities in the state of Texas.

8.     On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

9.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                              U.S. PATENT NO. 7,890,809

10.    BCS is the owner, by assignment, of U.S. Patent No. 7,890,809 (“the ’809 Patent”),

entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM, which issued on February

15, 2011. A copy of the ’809 Patent is attached as Exhibit PX-809.

11.    The ’809 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

12.    The ’809 Patent was invented by Messrs. Blaine Nye and David Sze Hong.

13.    The priority date for the ’809 Patent is at least May 1, 2003.

14.    The expiration date of the ’809 Patent is August 21, 2023.



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 3 of 19




15.    The ’809 Patent has been referenced by 18 United States Patents, United States

Patent Applications and foreign patents.

16.    The ’809 Patent was examined by United States Patent Examiner Joshua Lohn.

During the examination of the ’809 Patent, the United States Patent Examiner searched

for prior art in the following US Classifications: 714/38, 714/47, 719/320.

17.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 6,748,555 to

Teegan et al as one of the most relevant prior art references found during the search.

18.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 6,862,698 to

Shyu as one of the most relevant prior art references found during the search.

19.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 7,003,560 to

Mullen et al as one of the most relevant prior art references found during the search.

20.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent No. 7,100,195 to

Underwood as one of the most relevant prior art references found during the search.

21.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2003/0037288 by Harper et al as one of the most relevant prior art references found

during the search.

22.    After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 3
          Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 4 of 19




2003/0204791 by Helgren et al as one of the most relevant prior art references found

during the search.

23.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2004/0073566 by Trivedi as one of the most relevant prior art references found during

the search.

24.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2004/0088401 by Tripathi et al as one of the most relevant prior art references found

during the search.

25.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

2005/0044535 by Coppert as one of the most relevant prior art references found during

the search.

26.   After conducting a search for prior art during the examination of the ’809 Patent,

the United States Patent Examiner identified and cited U.S. Patent Application No.

6,748,555 by Shyu as one of the most relevant prior art references found during the

search.

27.   The ’809 Patent relates to:

      A high level Operational Support System (OSS) framework provides the
      infrastructure and analytical system to enable all applications and systems
      to be managed dynamically at runtime regardless of platform or
      programming technology. Applications are automatically discovered and
      managed. Java applications have the additional advantage of auto-
      inspection (through reflection) to determine their manageability. Resources
      belonging to application instances are associated and managed with that


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 4
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 5 of 19




      application instance. This provides operators the ability to not only manage
      an application, but its distributed components as well. They are presented
      as belonging to a single application instance node that can be monitored,
      analyzed, and managed. The OSS framework provides the platform-
      independent infrastructure that heterogeneous applications require to be
      monitored, controlled, analyzed and managed at runtime. New and legacy
      applications written in C++ or Java are viewed and manipulated identically
      with zero coupling between the applications themselves and the tools that
      scrutinize them.

’809 Patent (Abstract).




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 5
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 6 of 19




Id. (Figure 1).

28.    The field of the invention is to improvements in “wireless communication carriers.

More particularly, it relates to operational support system (OSS), application/systems

management, and network management.” Id., col. 1:17-20.

29.    As disclosed in the ’809 Patent, “[m]any network management technologies exist

that allow operators to manage applications and devices at runtime. For instance, SNMP,



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 6
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 7 of 19




TL1 and JMX each attempt to provide operators with the ability to manipulate and affect

change at runtime.” Id., col. 1:22-26.

30.    As disclosed in the ’809 Patent, “[t]he fundamental of each is similar. It is to

manipulate the objects of an application through messaging.” Id., col. 1:26-27.

31.    As disclosed in the ’809 Patent, “SNMP is the standard basic management service

for networks that operate in TCP/IP environments. It is intended primarily to operate

well-defined devices easily and does so quite successfully. However, it is limited to the

querying and updating of variables.” Id., col. 1:28-32.

32.    As disclosed in the ’809 Patent, “Transaction Language 1 (TL1) is a set of ASCII-

based instructions, or ‘messages,’ that an operations support system (OSS) uses to

manage a network element (NE) and its resources. Id., col. 1:32-35.

33.    As disclosed in the ’809 Patent, “JMX is a Java centric technology that permits the

total management of objects: not only the manipulation of fields, but also the execution

of object operations. It is designed to take advantage of the Java language to allow for

the discovery and manipulation of new or legacy applications or devices.” Id., col. 1:35-

40.

34.    As disclosed in the ’809 Patent, “Operational Support for enterprise applications

is currently realized using a variety of technologies and distinct, separate services. For

instance, network management protocols (SNMP, JMX, TL1, etc.) provide runtime

configuration and some provide operation invocation, but these technologies are not

necessarily geared toward applications.” Id., col. 1:40-45.

35.    As disclosed in the ’809 Patent, “[s]ome are language specific (e.g., JMX) and

require language agnostic bridging mechanisms that must be implemented, configured



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 7
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 8 of 19




and maintained. SNMP is generic (e.g., TL1 and SNMP) and very simple in nature, but

it requires application developers to implement solutions to common OSS tasks on top of

SNMP. Id., col. 1:46-51.

36.    As disclosed in the ’809 Patent, “TL1 is also ASCII based and generic. However,

while it is very flexible and powerful, it is another language that must be mastered, and

it's nature is command line based. As a result, it is not intuitively based in presentation

layer tools. While all the technologies have their respective benefits, they do not provide

direct means of providing higher level OSS functionality. Conventionally, applications

are monitored, analyzed and managed at runtime.” Id., col. 1:52-59.

37.    As disclosed in the ’809 Patent, one or more claims “provid[e] a high level

operational support system framework comprises monitoring a health of a plurality of

applications. The health of the plurality of applications is assessed, and the health of the

plurality of applications is analyzed, whereby each of the plurality of applications are

managed dynamically at runtime regardless of a platform of each of the plurality of

applications.” Id., col. 1:64–2:3.

38.    Consequently, the ’809 Patent improves the computer functionality itself and

represents a technological improvement to the operation of computers.

                               U.S. PATENT NO. 7,302,612

39.    BCS is the owner, by assignment, of U.S. Patent No. 7,302,612 (“the ’612 Patent”),

entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM, which issued on November

27, 2007. A copy of the ’809 Patent is attached as Exhibit PX-612.

40.    The ’612 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 8
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 9 of 19




                             U.S. PATENT NO. 7,533,301

41.    BCS is the owner, by assignment, of U.S. Patent No. 7,533,301 (“the ’301 Patent”),

entitled HIGH LEVEL OPERATIONAL SUPPORT SYSTEM, which issued on May 12,

2009. A copy of the ’809 Patent is attached as Exhibit PX-301.

42.    The ’301 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

                             NOTICE OF BCS’ PATENTS

43.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,240,421 (the “’421

Patent”), entitled “System, software and apparatus for organizing, storing and retrieving

information from a computer database,” which issued on May 29, 2001. A copy of the

’421                Patent                 is                available                 at

https://patents.google.com/patent/US6240421B1/en?oq=6240421.

44.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,421,821 (the “’821

Patent”), entitled “Flow chart-based programming method and system for object-oriented

languages,” which issued on July 16, 2002. A copy of the ’821 Patent is available at

https://patents.google.com/patent/US6421821B1/en?oq=6421821.

45.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,438,535 (the “’535

Patent”), entitled “Relational database method for accessing information useful for the

manufacture of, to interconnect nodes in, to repair and to maintain product and system

units,” which issued on August 20, 2002. A copy of the ’535 Patent is available at

https://patents.google.com/patent/US6438535B1/en?oq=6438535.

46.    Plaintiff is the owner, by assignment, of U.S. Patent No. 6,658,377 (the “’377

Patent”), entitled “Method and system for text analysis based on the tagging, processing,



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 9
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 10 of 19




and/or reformatting of the input text,” which issued on December 2, 2003. A copy of the

’377                   Patent               is                    available                at

https://patents.google.com/patent/US6658377B1/en?oq=6658377.

47.     Plaintiff is the owner, by assignment, of U.S. Patent No. 6,662,179 (the “’179

Patent”), entitled “Relational database method for accessing information useful for the

manufacture of, to interconnect nodes in, to repair and to maintain product and system

units,” which issued on December 9, 2003. A copy of the ’179 Patent is available at

https://patents.google.com/patent/US6662179B2/en?oq=6662179.

48.     Plaintiff is the owner, by assignment, of U.S. Patent No. 6,895,502 (the “’502

Patent”), entitled “Method and system for securely displaying and confirming request to

perform operation on host computer,” which issued on May 17, 2005. A copy of the ’502

Patent is available at https://patents.google.com/patent/US6895502B1/en?oq=6895502.

49.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,200,760 (the “’760

Patent”), entitled “System for persistently encrypting critical software data to control the

operation of an executable software program,” which issued on April 3, 2007. A copy of

the             ’760             Patent                 is            available            at

https://patents.google.com/patent/US7200760B2/en?oq=7200760.

50.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,730,129 (the “’129

Patent”), entitled “Collaborative communication platforms,” which issued on June 1,

2010.          A        copy    of    the        ’129        Patent   is      available    at

https://patents.google.com/patent/US7730129B2/en?oq=7730129.

51.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,774,296 (the “’296

Patent”), entitled “Relational database method for accessing information useful for the



COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 10
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 11 of 19




manufacture of, to interconnect nodes in, to repair and to maintain product and system

units,” which issued on August 10, 2010. A copy of the ’296 Patent is available at

https://patents.google.com/patent/US7774296B2/en?oq=7774296.

52.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,840.893 (the “’893

Patent”), entitled “Display and manipulation of web page-based search results,” which

issued on November 23, 2010.          A copy of the ’893 Patent is available at

https://patents.google.com/patent/US7840893B2/en?oq=7840893.

53.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,895,282 (the “’282

Patent”), entitled “Internal electronic mail system and method for the same,” which

issued on February 22, 2011.          A copy of the ’282 Patent is available at

https://patents.google.com/patent/US7895282B1/en?oq=7895282.

54.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,464 (the “’464

Patent”), entitled “Method and system for providing a user directory,” which issued on

August     9,   2011.      A   copy    of   the   ’464    Patent   is   available   at

https://patents.google.com/patent/US7996464B1/en?oq=7996464.

55.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,996,469 (the “’469

Patent”), entitled “Method and system for sharing files over networks,” which issued on

August     9,   2011.      A   copy    of   the   ’469    Patent   is   available   at

https://patents.google.com/patent/US7996469B1/en?oq=7996469.

56.   Plaintiff is the owner, by assignment, of U.S. Patent No. 8,171,081 (the “’081

Patent”), entitled “Internal electronic mail within a collaborative communication

system,” which issued on May 1, 2012.       A copy of the ’081 Patent is available at

https://patents.google.com/patent/US8171081B1/en?oq=8171081.



COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 11
         Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 12 of 19




57.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,176,123 (the “’123

Patent”), entitled “Collaborative communication platforms,” which issued on May 8,

2012.            A    copy       of      the        ’123     Patent    is        available    at

https://patents.google.com/patent/US8176123B1/en?oq=8176123.

58.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,285,788 (the “’788

Patent”), entitled “Techniques for sharing files within a collaborative communication

system,” which issued on October 9, 2012. A copy of the ’788 Patent is available at

https://patents.google.com/patent/US8285788B1/en?oq=8285788.

59.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,554,838 (the “’838

Patent”), entitled “Collaborative communication platforms,” which issued on October 8,

2013.            A    copy       of      the        ’838     Patent    is        available    at

https://patents.google.com/patent/US8554838B1/en?oq=8554838.

60.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,819,120 (the “’120

Patent”), entitled “Method and system for group communications,” which issued on

August     26,   2014.       A        copy     of   the    ’120   Patent    is    available   at

https://patents.google.com/patent/US8819120B1/en?oq=8819120.

61.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,984,063 (the “’063

Patent”), entitled “Techniques for providing a user directory for communication within a

communication system,” which issued on March 17, 2015. A copy of the ’063 Patent is

available at https://patents.google.com/patent/US8984063B1/en?oq=8984063.

62.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,396,456 (the “’456

Patent”), entitled “Method and system for forming groups in collaborative communication




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 12
           Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 13 of 19




system,” which issued on July 19, 2016.        A copy of the ’456 Patent is available at

https://patents.google.com/patent/US9396456B1/en?oq=9396456.

                               DEFENDANT’S PRODUCTS

63.       Upon information and belief, Defendant makes, uses, imports, sells, and/or offers

for sale the HP Device As A Service (DaaS) and HP Print Beat Dashboard (the “Accused

Products”), which is exemplified by the following references:

     “Software Solutions,” available at https://www8.hp.com/us/en/solutions/business-
      solutions/software.html (last accessed August 4, 2020);

     “HP Device as a Service,” available at
      https://www8.hp.com/us/en/services/daas.html#showoverlay (last accessed August 4,
      2020);

     “HP Proactive Management with HP TechPulse Offer: Frequently Asked Questions
      (FAQ) For Customers,” available at
      https://www8.hp.com/h20195/v2/getpdf.aspx/4aa7-1172enw.pdf (last accessed
      August 4, 2020);

     “Remote Monitoring with the new HP Print Beat Dashboard,” available at
      https://hplatexknowledgecenter.com/blog/near-real-time-monitoring-new-hp-print-
      beat-dashboard (last accessed August 4, 2020);

         “HP PrintOS Print Beat,” available at
          https://jp.ext.hp.com/lib/jp/ja/printers/digital-
          presses/indigo/solutions/hp_printos_print_beat.pdf (last accessed August 4,
          2020); and

     “Perfect Colours,” available at https://www.perfectcolours.com/blog/2019/03/08/meet-
      the-new-hp-print-beat-dashboard/ (last accessed August 4, 2020).

64.       The information contained in the references identified in paragraph 63 is

incorporated by reference as if set forth fully herein.

65.       The information contained in the references identified in paragraph 63 accurately

describes the operation and functionality of the Accused Product.



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 13
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 14 of 19




                                     COUNT I
                     (Infringement of U.S. Patent No. 7,890,809)

66.    BCS incorporates paragraphs 1-65 herein by reference.

67.    Defendant has been on notice of the ’809 Patent at least as early as the date it

received service of this complaint.

68.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’809 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Product.

69.    Defendant, with knowledge of the ’809 Patent, infringes the ’809 Patent by

inducing others to infringe the ’809 Patent. In particular, Defendant intends to induce

its customers to infringe the ’809 Patent by encouraging its customers to use the Accused

Product.

70.    Defendant also induces others, including its customers, to infringe the ’809 Patent

by providing technical support for the use of the Accused Product.

71.    Upon information and belief, at all times Defendant owns and controls the

operation of the Accused Product in accordance with an end user license agreement.

72.    Claim 1 of the ’809 Patent recites:

       1.     A method of providing a high level support framework, comprising:

       monitoring from a physical server a health of a plurality of client applications and
       a health of said plurality of client applications' distributed components, using a
       common     monitoring protocol, said      monitoring being     independent    of   a
       programming technology of said plurality of client applications and respective
       distributed components;

       assessing said health of said plurality of client applications and said respective
       distributed components; and

COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 14
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 15 of 19




       associating said health of said plurality of client applications and said respective
       distributed components as belonging to a single application node.

73.    With the Accused Product, Defendant provides a high-level operational support

system framework.

74.    With the Accused Product, Defendant monitors from a physical server a health of

a plurality of client applications and a health of said plurality of client applications'

distributed components, using a common monitoring protocol, said monitoring being

independent of a programming technology of said plurality of client applications and

respective distributed components;

75.    With the Accused Product, Defendant assesses said health of said plurality of

client applications and said respective distributed components.

76.    With the Accused Product, Defendant associates said health of said plurality of

client applications and said respective distributed components as belonging to a single

application node.

77.    BCS has been damaged by Defendant’s infringement of the ’809 Patent.

                                    COUNT II
                     (Infringement of U.S. Patent No. 7,302,612)

78.    BCS incorporates paragraphs 1-64 herein by reference.

79.    Defendant has been on notice of the ’612 Patent at least as early as the date it

received service of this complaint.

80.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’612 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Product.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 15
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 16 of 19




81.   Defendant, with knowledge of the ’612 Patent, infringes the ’612 Patent by

inducing others to infringe the ’612 Patent. In particular, Defendant intends to induce

its customers to infringe the ’612 Patent by encouraging its customers to use the Accused

Product.

82.   Defendant also induces others, including its customers, to infringe the ’612 Patent

by providing technical support for the use of the Accused Product.

83.   Upon information and belief, at all times Defendant owns and controls the

operation of the Accused Product in accordance with an end user license agreement.

84.   Claim 1 of the ’612 Patent recites:

      1.     A method of providing a high level operational support system framework,
      comprising:

      monitoring a health of a plurality of applications using a common monitoring
      protocol, at least two of said plurality of applications being based on different
      programming technology;

      assessing said health of said plurality of applications;

      analyzing said health of said plurality of applications; and

      providing a common performance management interface to dynamically change a
      performance related configuration variable of said plurality of applications at
      runtime regardless of a programming technology of each of said plurality of
      applications.

85.   With the Accused Product, Defendant provides a high-level operational support

system framework.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 16
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 17 of 19




86.    With the Accused Product, Defendant monitors a health of a plurality of

applications using a common monitoring protocol, at least two of said plurality of

applications being based on different programming technology.

87.    With the Accused Product, Defendant assesses said health of said plurality of

applications.

88.    With the Accused Product, Defendant analyzes said health of said plurality of

applications.

89.    With the Accused Product, Defendant provides a common performance

management interface to dynamically change a performance related configuration

variable of said plurality of applications at runtime regardless of a programming

technology of each of said plurality of applications.

90.    BCS has been damaged by Defendant’s infringement of the ’612 Patent.

                                    COUNT III
                     (Infringement of U.S. Patent No. 7,533,301)

91.    BCS incorporates paragraphs 1-64 herein by reference.

92.    Defendant has been on notice of the ’301 Patent at least as early as the date it

received service of this complaint.

93.    Upon information and belief, Defendant has infringed and continues to infringe

one or more claims, including Claim 1, of the ’301 Patent by making, using, importing,

selling, and/or, offering for sale the Accused Product.

94.    Defendant, with knowledge of the ’301 Patent, infringes the ’301 Patent by

inducing others to infringe the ’301 Patent. In particular, Defendant intends to induce

its customers to infringe the ’301 Patent by encouraging its customers to use the Accused

Product.

COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 17
        Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 18 of 19




95.    Defendant also induces others, including its customers, to infringe the ’301 Patent

by providing technical support for the use of the Accused Product.

96.    Upon information and belief, at all times Defendant owns and controls the

operation of the Accused Product in accordance with an end user license agreement.

97.    Claim 1 of the ’301 Patent recites:

       1. A method of providing a high level operational support system (OSS)
       framework, comprising:

       automatically discovering, with a server comprising said OSS framework, a
       plurality of applications that comply with a predefined framework;

       providing for a high level of management, by said server comprising said OSS
       framework, of said plurality of applications dynamically at runtime regardless of
       a platform technology utilized by any particular application from said plurality of
       applications.

98.    With the Accused Product, Defendant provides a high-level operational support

system framework.

99.    With the Accused Product, Defendant automatically discovers, with a server

comprising said OSS framework, a plurality of applications that comply with a predefined

framework.

100.   With the Accused Product, Defendant provides for a high level of management, by

said server comprising said OSS framework, of said plurality of applications dynamically

at runtime regardless of a platform technology utilized by any particular application from

said plurality of applications.

101.   BCS has been damaged by Defendant’s infringement of the ’301 Patent.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 18
       Case 6:20-cv-00709-ADA Document 1 Filed 08/04/20 Page 19 of 19




                               PRAYER FOR RELIEF

      WHEREFORE, BCS respectfully requests the Court enter judgment against

Defendant:

      1.     declaring that the Defendant has infringed the ’809, ’612, and ’301 Patents;

      2.     awarding BCS its damages suffered as a result of Defendant’s infringement

             of the ’809, ’612, and ’301 Patents;

      3.     awarding BCS its costs, attorneys’ fees, expenses, and interest; and

      4.     granting BCS such further relief as the Court finds appropriate.

                                   JURY DEMAND

      BCS demands trial by jury, Under Fed. R. Civ. P. 38.

Dated: August 4, 2020                           Respectfully Submitted

                                                /s/ Raymond W. Mort, III
                                                Raymond W. Mort, III
                                                Texas State Bar No. 00791308
                                                raymort@austinlaw.com

                                                THE MORT LAW FIRM, PLLC
                                                100 Congress Ave, Suite 2000
                                                Austin, Texas 78701
                                                Tel/Fax: (512) 865-7950

                                                ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 19
